Per Curiam :
We are of opinion that the original transfer of the title to this property by the committee was valid. No application to the court was required for the reason that the land was not originally a part of the estate of the incompetent, and when the committee purchased it at the sale under the foreclosure of a mortgage which formed part of his personal estate the land still retained the character of personalty, and the committee held the title thereto only as trustee, Hirschberg, P. J., Woodward, Burr, Rich and Miller, JJ., concurred. Report confirmed, with costs, and referee’s fees fixed at $200.